Opinion by
Oliver, P. J.
The exhibit in this case consists of a combination pencil and cigar or cigarette lighter. At the hearing two witnesses were called for the importer and two for the Government, the only disagreement in their testimony being as to the use of the articles, plaintiffs’ witnesses testifying chief use was as a pencil and the Government's witnesses testifying they were primarily used as cigar or cigarette lighters. Following United States v. Kann (20 C. C. P. A. 77, T. D. 45702) the articles were held properly assessed under paragraph 1527 (e) (2).